
	
		II
		110th CONGRESS
		1st Session
		S. 2243
		IN THE SENATE OF THE UNITED STATES
		
			October 25, 2007
			Mr. Specter (for himself
			 and Mr. Wyden) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To strongly encourage the Government of Saudi Arabia to
		  end its support for institutions that fund, train, incite, encourage, or in any
		  other way aid and abet terrorism, to secure full Saudi cooperation in the
		  investigation of terrorist incidents, to denounce Saudi sponsorship of
		  extremist Wahhabi ideology, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Saudi Arabia Accountability Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)United Nations
			 Security Council Resolution 1373 (2001) mandates that all states refrain
			 from providing any form of support, active or passive, to entities or persons
			 involved in terrorist acts, take the necessary steps to prevent
			 the commission of terrorist acts, and deny safe haven to those
			 who finance, plan, support, or commit terrorist acts.
			(2)In 2004, the
			 Council on Foreign Relations reported that it knew of not a single Saudi
			 donor of funds to terrorist groups who has been publicly
			 punished.
			(3)In his July 2005
			 testimony to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate, Stewart Levey, the Undersecretary for the Office of Terrorism and
			 Financing Intelligence of the Department of the Treasury, reported that
			 even today, we believe that Saudi donors may still be a significant
			 source of terrorist financing, including for the insurgency in Iraq. He
			 added that Saudi financiers and charities remain a key source for the
			 promotion of ideologies used by terrorists and violent
			 extremists.
			(4)According to a
			 July 27, 2007 New York Times article, Of an estimated 60 to 80 foreign
			 fighters who enter Iraq each month, American military and intelligence
			 officials say that nearly half are coming from Saudi Arabia and that the Saudis
			 have not done enough to stem the flow..
			(5)According to a
			 July 15, 2007 Los Angeles Times article, About 45% of all foreign
			 militants targeting U.S. troops and Iraqi civilians and security forces are
			 from Saudi Arabia … according to official U.S. military figures made available
			 to The Times by the senior officer. Nearly half of the 135 foreigners in U.S.
			 detention facilities in Iraq are Saudis, he said. Fighters from Saudi Arabia
			 are thought to have carried out more suicide bombings than those of any other
			 nationality, said the senior U.S. officer, who spoke on condition of anonymity
			 because of the subject’s sensitivity..
			(6)The Center for
			 Religious Freedom, formerly affiliated with Freedom House, in a 2006 report
			 entitled Saudi Arabia’s Curriculum of Intolerance, stated that
			 despite 2005 statements by the Saudi Foreign Minister that their educational
			 curricula have been reformed, this is simply not the case.
			 Contrarily, religious textbooks continue to advocate the destruction of any
			 non-Wahhabi Muslim. Saudi Arabia has established Wahhabism, an extreme form of
			 Islam, as the official state doctrine, and about 5,000,000 children are
			 instructed each year in Islamic studies using Saudi Ministry of Education
			 textbooks.
			(7)A Fall 2007
			 United States Commission on International Religious Freedom report stated
			 Due to insufficient information provided by the Saudi government, the
			 Commission could not verify that a formal mechanism exists within the Saudi
			 government to review thoroughly and revise educational texts and other
			 materials sent outside of Saudi Arabia. It appears that the Saudi government
			 has made little or no progress on efforts to halt the exportation of extremist
			 ideology outside the Kingdom..
			(8)A September 2005
			 Government Accountability Office report stated that Saudi Arabia’s
			 multibillion-dollar petroleum industry, although largely owned by the
			 government, has fostered the creation of large private fortunes, enabling many
			 wealthy Saudis to sponsor charities and educational foundations whose
			 operations extend to many countries. United States Government and other expert
			 reports have linked some Saudi donations to the global propagation of religious
			 intolerance, hatred of Western values, and support of terrorist
			 activities.
			(9)A June 2004 press
			 release on the website of the Saudi embassy, www.saudiembassy.net, discussed
			 the creation of the Saudi National Commission for Relief and Charity Work
			 Abroad, a nongovernmental body designed to take over all aspects of
			 private overseas aid operations and assume responsibility for the distribution
			 of private charitable donations from Saudi Arabia in order to
			 guard against money laundering and the financing of terrorism.
			 As of late 2007, this Commission had not been created.
			(10)In a February
			 2006 open Senate Select Committee on Intelligence hearing on the World
			 Wide Threat, former Director of National Intelligence and current
			 Deputy Secretary of State John Negroponte, stated that there are private
			 Saudi citizens who still engage in these kinds of donations [in which money is
			 transferred back door to terrorists].
			(11)A March 2005
			 report by the Congressional Research Service stated that at least 5 persons
			 listed as beneficiaries of the Saudi Committee for the Support of the Al Quds
			 Intifada were suspected suicide bombers.
			(12)During November
			 8, 2005 testimony on Saudi Arabia before the Subcommittee on Terrorism,
			 Technology, and Homeland Security of the Committee on the Judiciary of the
			 Senate, Steve Emerson, terrorism expert and Executive Director of the
			 Investigative Project on Terrorism, stated that despite repeated declarations
			 by Saudi officials that there has been substantial reform in education,
			 progress against terrorism, and movement toward transparency, a review of other
			 Saudi announcements shows that they have either specifically failed to follow
			 through or cannot be proven to have followed through on their pledges. He also
			 noted that the Saudi government established the Saudi Committee for the Support
			 of the Al Quds Intifada, which was proven to provide aid to Palestinian
			 terrorist groups. During an Israeli raid on a Hamas institution, they
			 discovered a spreadsheet from the aforementioned committee giving a detailed
			 account about how they received $545,000 from the committee to allocate to 102
			 families of so-called martyrs. The spreadsheet included the names of 8 suicide
			 bombers.
			(13)A January 2007
			 Congressional Research Service Report on Saudi Arabia’s terrorist-financing
			 activities indicated that although the records portion of the Committee for the
			 Support of the Al Quds Intifada was deactivated in March 2005, of the 1,300
			 listed beneficiaries, over 60 matched or closely resembled the names of known
			 Palestinian militants who carried out attacks against Israel between October
			 2000 and March 2002.
			(14)The final report
			 of the Presidentially-appointed Iraq Study Group stated that funding for
			 the Sunni insurgency in Iraq comes from private donors in Saudi Arabia and
			 other Gulf states.
			(15)A January 2005
			 report by the Center for Religious Freedom found that Saudi Arabia was creating
			 and distributing, through its embassy in Washington, D.C., material promoting
			 hatred, intolerance, and violence at mosques and Islamic centers in the United
			 States.
			(16)On December 14,
			 2005, R. James Woolsey, former Director of Central Intelligence wrote,
			 Over the long run, this movement [Wahhabism] is in many ways the most
			 dangerous of the ideological enemies we face. Mr. Woolsey also
			 explained that al Qaeda and the Wahhabis share essentially the same
			 underlying totalitarian theocratic ideology. It is this common Salafist
			 ideology that the Wahhabis have been spreading widely — financed by $3–4
			 billion/year from the Saudi government and wealthy individuals in the Middle
			 East over the last quarter century — to the madrassas of Pakistan, the
			 textbooks of Turkish children in Germany, and the mosques of Europe and the
			 U.S..
			(17)According to a
			 May 2006 report by the Center for Religious Freedom, official Saudi religious
			 textbooks continue to teach hatred of those who do not follow Wahhabi Muslim
			 doctrine and encourage jihad against such infidels and
			 the Saudi public school religious curriculum continues to propagate an
			 ideology of hate toward the unbeliever … [A] text instructs students that it is
			 a religious obligation to do battle against infidels in order to
			 spread the faith.
			(18)In May 2006, the
			 Congressional Research Service reported that Saudi Arabia has discussed
			 increasing boycott efforts against Israel, despite their WTO [World Trade
			 Organization] obligations.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)it is imperative
			 that the Government of Saudi Arabia immediately and unconditionally—
				(A)permanently close
			 all charities, schools, or other organizations or institutions in the Kingdom
			 of Saudi Arabia that fund, train, incite, encourage, or in any other way aid
			 and abet terrorism anywhere in the world (referred to in this Act as
			 Saudi-based terror organizations), including by means of
			 providing support for the families of individuals who have committed acts of
			 terrorism;
				(B)end funding or
			 other support by the Government of Saudi Arabia for charities, schools, and any
			 other organizations or institutions outside the Kingdom of Saudi Arabia that
			 train, incite, encourage, or in any other way aid and abet terrorism anywhere
			 in the world (referred to in this Act as offshore terror
			 organizations), including by means of providing support for the
			 families of individuals who have committed acts of terrorism;
				(C)block all funding
			 from private Saudi citizens and entities to any Saudi-based terror organization
			 or offshore terrorism organization; and
				(D)provide complete,
			 unrestricted, and unobstructed cooperation to the United States, including the
			 unsolicited sharing of relevant intelligence in a consistent and timely
			 fashion, in the investigation of groups and individuals that are suspected of
			 financing, supporting, plotting, or committing an act of terror against United
			 States citizens anywhere in the world, including within the Kingdom of Saudi
			 Arabia; and
				(2)the President, in
			 determining whether to make the certification described in section 4, should
			 judge whether the Government of Saudi Arabia has continued and sufficiently
			 expanded its efforts to combat terrorism since the May 12, 2003 bombing in
			 Riyadh.
			4.Presidential
			 certificationThe President
			 shall certify to the appropriate congressional committees when the President
			 determines that the Government of Saudi Arabia—
			(1)is fully
			 cooperating with the United States in investigating and preventing terrorist
			 attacks;
			(2)has permanently
			 closed all Saudi-based Wahhabbist organizations that fund Islamic extremism,
			 internally and abroad;
			(3)has exercised
			 maximum efforts to block all funding from private Saudi citizens, corporations,
			 and entities, to foreign Islamic extremist and terrorist movements; and
			(4)has stopped
			 financing and disseminating materials, and other forms of support, that
			 encourage the spread of radical Wahhabi ideology.
			5.Status
			 report
			(a)Requirement for
			 reportNot later than 6 months after the date of the enactment of
			 this Act, and every 12 months thereafter until the President makes the
			 certification described in section 4, the Secretary of State shall submit a
			 report to the appropriate congressional committees that describes the progress
			 made by the Government of Saudi Arabia toward meeting the conditions described
			 in paragraphs (1) through (4) of section 4.
			(b)FormThe
			 report submitted under subsection (a) shall be in unclassified form and may
			 include a classified annex.
			6.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means the Committee on Foreign Relations of the
			 Senate and the Committee on Foreign Affairs of the House of
			 Representatives.
		
